Citation Nr: 0807583	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  07-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
prostate cancer associated with herbicide exposure, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which assigned an initial evaluation 
of 10 percent for residuals of prostate cancer associated 
with herbicide exposure, effective February 28, 2006.  


FINDING OF FACT

The veteran's residuals of prostate cancer are manifested by 
no more than a daytime voiding interval of between two and 
three hours, or; awakening to void two times per night.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
prostate cancer are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 10 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.

The veteran's residuals of prostate cancer are rated under 38 
C.F.R. § 4.115b, Diagnostic Code 7527 (2007), which provides 
that prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The evidence of record indicates no urinary 
tract infections.  Therefore, the Board finds voiding 
dysfunction to be the predominant symptom of the veteran's 
service-connected disability and will rate as such.

The particular voiding condition is to be rated as urine 
leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 60 
percent rating.  

Urinary frequency: 

Daytime voiding interval between two and three hours, or; 
awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night, 20 percent 
rating. 

Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year, noncompensable (0 
percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of 1. Post void residuals greater than 150 cc, 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3. Recurrent urinary tract infections secondary 
to obstruction, 4. Stricture disease requiring periodic 
dilatation every 2 to 3 months: 10 percent rating.  

Urinary retention requiring intermittent or continuous 
catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

The veteran underwent a VA examination in January 2006.  The 
examination report notes no leakings, dysuria, or urinary 
incontinence.  The veteran reported urinating five times per 
day and rarely during the night.  This urination frequency 
correlates with the current 10 percent rating.  Therefore, 
the claim for an increased rating must be denied.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's March 2006 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification would also apply to the "downstream" issues of 
entitlement to an increased initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  The veteran was 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a March 2006 letter, shortly 
after the Dingess decision was issued.  To whatever extent 
Dingess or the recent decision of Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008), concerning 
the specific notice to be given in claims for increase, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as increased 
evaluation claims, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual knowledge of those 
criteria.  As the appeal is being denied herein, any other 
potential downstream issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations. 


ORDER

An initial evaluation for residuals of prostate cancer 
associated with herbicide exposure in excess of 10 percent is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


